FILED

uEc1 22m2
UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLUMmA °'e"‘- U'S- D’S*_'*‘=* 31 Ba"k'vr»v=v
Courts for the D»strict 01 Columbia

CHRISTOPHER IWANICKI, )
Plaintiff, §
v. § Civil Action No.  
STATE OF PENNSYLVANIA, §
Defendant. g
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers See Haines v. Kerrzer, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 237, 239
(D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. l977).

The complaint is so incoherently written that the Court cannot discern a viable claim
within this court’s subject matter jurisdiction or a basis for exercising personal jurisdiction over
the named defendant or a clear statement showing plaintiff entitlement to relief. Accordingly,
the Court will dismiss the complaint. An Order consistent with this l\/Iemorandum Opinion is

issued separately.

'1?9